ON REHEARING. Opinion delivered November 19, 1906. Riddick, J. A majority of us have concluded that the motion to rehear in this case should be sustained. As stated in the former opinion, the telegram in this case was sent on the following condition: “The company will not be liable for damages or statutory penalties in any case where the claim is not presented in writing within sixty days after the message is filed with the company for transmission.” The court in the former opinion salid that this was a valid stipulation, binding on both the sender of the telegram and the person to whom it was addressed. The question was whether it had been complied with. The facts in short are that the telegraph company was guilty of negligence in faliling to deliver the telegram, and the plaintiff wrote the company a letter in reference to this negligence, which letter is set out in the státement of facts. On the former hearing we held that this letter was a sufficient presentation of the claim of plaintiff. Mr. Justice McCulloch, who delivered the opinion of the court, said that the stipulation does not require the amount of the damages claimed to be inserted in the notice to the company, and that “a reasonable interpretation of the contract is that it requires only notice to the company of the negligence of its servants in failing to receive, transmit or deliver the message.” Under that vliew of the matter the letter written by the plaintiff was sufficient, for it gives ample and specific notice of the negligence of the defendant’s.employees. I concurred in that conclusion, but after further consideration of the matter I think that this conclusion was not correct, and that this stipulation requires something more than a notice of negligence. The language of the stipulation is, not that notice of negligence shall be given, nor even that notice of the claim shall be given, but that the company will not be liable in any case “where the claim is not presented within sixty days.” It will be observed that not notice but the presentment of the claim is required. It seems clear that the meaning of this is that the'plaintiff shall present his claim for damages within the time named, or .the company will not be liable therefor, and the courts so hold. Manier v. Western Union Tel. Co., 94 Tenn. 448; Western Union Tel. Co. v. Murray, 68 S. W. 549. As to the reasons on which such stipulations are based, see Express Co. v. Caldwell, 21 Wall. 64. There is a clear distinction between a notice of negligence and a claim for damages. It is no doubt often the case that notice is given to this company concerning the negligence of its employees in transmitting and delivering telegrams and complaint made thereof without any thought of making a claim for damages. A mere notice to the company that its employees have been negligent, with the circumstances thereof, is a very different thing from a presentment of a claim for damages based on such negligence, and to hold that a stipulation which requires a presentment of the claim for damages in writing is satisfied by a notice of negligence on which the claim is based would do violence to the language used, and be in effect making a different contract between these parties. It may be that notice of the negligence would be as beneficial to the company as a presentment of the claim, but the parties have contracted for the one and not the other, and we have no right to say that the company must be satisfied with something other than a presentment of the plaintiff’s claim because we think the other could subserve the same purpose. The company has the right to stand on its contract. The contract stipulates that the defendant shall not be liable for damages unless a claim therefor was presented in writing within sixty days after the message was filed, and plaintiff’s case fails unless he shows • such presentment. Now, a reference to the letter addressed by plaintiff to the manager of the defendant company will show that, after calling attention to the non-delivery of the telegram with the circumstances thereof, and the suspense and worry it caused him, he requests that the manager investigate and ascertain and advise plaintiff who is at fault. He then proceeds as follows: “In addition to locating the trouble, will say that I shall also expect to have the cost of the message refunded, as well as the amount expended for long-distance conversation.” The language quoted contains the only claim for damages made in the letter, and, so far as it goes, complies with the stipulation in the contract that the claim must be presented in writing. But it does not go far enough to include a claim for mental suffering, for the claim is expressly limited to the cost of the message and “the amount expended for long-distance conversation.” The decision in Kansas & A. V. Rd. Co. v. Ayers, 63 Ark. 331, is not in conflict with our decision in this case, for in that case there was a notice given of a claim for damages, though the amount of the damages claimed was not stated, while in this case not only was no claim for damages presented, but no notice was given that plaintiff would claim damages for anything beyond the cost of the message and the telephone charges. Besides, the stipulation in the contract and the other circumstances in that case were, we think, different from those before us in this case. The majority of us'are of the opinion that the only claim presented by plaintiff to defendant within the sixty days was expressly limited to the items above referred to, and that the defendant company under its contract is not liable for damages beyond, those items. We therefore conclude that the evidence does not sustain the judgment. As this disposes of the case, we need not 'notice the other points made. Judgment reversed and cause remanded for a new trial. Chief Justice Hire and Justice McCurroch dissent for reasons stated in .former opinion.